Citation Nr: 0431564	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  90-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elizabeth M. Walsh, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970, to include verified military service in the Republic of 
Vietnam from December 1969 to November 1970.

This appeal arises from an August 1989 decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.  The veteran appealed this determination.  The history 
of this case includes a number of decisions and remands by 
both the Board of Veterans' Appeals (Board), and the United 
States Court of Appeals for Veterans Claims (Court).  The 
most recent Board remand of this case was in February 2001 in 
which the veteran was provided notice of the Veterans Claims 
Assistance Act of 2000 and further development of the claimed 
stressors was requested.  The case has now returned for 
further appellate consideration.

A hearing was held before the Board in September 2000.  This 
hearing was conducted by the undersigned who will make the 
final determination in this case.  38 U.S.C.A. § 7102(a) 
(West 2002).


FINDING OF FACT

The veteran did engaged in combat with the enemy.  He is a 
combat veteran.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.326 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, the law and regulations include a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In this case, in September 1990 and November 1991, the 
veteran was first asked to provide VA with specificity 
regarding his in service stressors.  The appellant was 
informed that this evidence was necessary to obtain 
supportive evidence that the stressful event actually 
occurred.  Consistent with Pelegrini v. Principi, 18 Vet. 
App. 112, 123 (2004), the RO readjudicated this claim in a 
May 1994 rating decision.  In November 2002, February 2003, 
and November 2003 letters, VA notified the claimant that 
ultimately he was responsible for giving VA the evidence to 
support his claim, including specifics regarding his in-
service stressors that were capable of being verified.  He 
was notified that VA would obtain all relevant evidence in 
the custody of any VA facility he identified, and advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, and/or to provide a 
properly executed release so that VA could request the 
records for him.  In the November 2003 letter, the veteran 
was advised of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the record shows that VA 
obtained all service medical records.  Thereafter, the 
veteran was asked on a number of occasions to advise VA if 
there was any information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  As to post-service medical evidence, a review of 
the record on appeal shows that the veteran filed or the RO 
obtained all of his relevant and identified post-service 
medical records from VA as well as from the Social Security 
Administration.  VA also afforded the veteran several VA PTSD 
examinations, and while others were scheduled the appellant 
failed to report for these studies.  See, e.g., the VA 
examination scheduled for February 2004.  

As to VA's attempts to verify the veteran's stressor, a 
review of the claims file indicates that the RO has 
undertaken substantial efforts to obtain military and lay 
evidence to verify his claimed stressors.  These actions 
included multiple requests for documentation from the 
following agencies: the National Personnel Records Center 
(NPRC), The National Archives, The U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), The US Total Army 
Personnel Command (PERSOM), The U.S. Army Enlistment Records 
and Evaluation Center, the U.S. Army Reserve Personnel Center 
(ARPERCEN), the Defense Finance and Accounting Service 
(DFAS), the Military Records Processing Center (PRC), and the 
Military Awards Branch of the Department of the Army.  

Further, a September 1993 request to NPRC asked for all of 
the veteran's records under both of his Social Security 
numbers.  In this regard, a January 1994 NPRC reply reported 
that all of veteran's record had already been sent to VA 
pursuant to the agency's 1989 request.  The NPRC also 
reported that a search failed to find morning reports for the 
528th Maintenance Company dated from April to June 1970.  The 
National Archives also notified VA that it did not have any 
Morning Reports for 528th Maintenance Company for 1970.  
PERSOM, in September 1998, reported that it did not maintain 
records responsive to the RO's information request.  In 
December 1998, the U.S. Army Enlistment Records and 
Evaluation Center reported that the veteran's separation date 
was too old for their system.  

As to the veteran's claim that he had been assigned to the 
47th Mechanized Infantry or the 1st Calvary Division during 
the spring 1970 invasion into Cambodia, NPRC, PERSOM, DFAS, 
and RPC reported that they had been unable to verify these 
assignments.

As to the veteran's claim that he was awarded or was entitled 
to an award of the Combat Infantryman's Badge, NPRC, PERSOM, 
DFAS, and RPC reported that they had been unable to verify 
that he received that award.  In an April 2002 letter from 
the Military Awards Branch of the Department of the Army 
reported that the veteran did not hold a military 
occupational specialty in either infantry or special forces 
in Vietnam.  Hence, he did not meet the criteria to be 
awarded the Combat Infantryman's Badge.  

VA did obtain the following records: all available service 
personnel records; Operational Reports-Lessons Learned for 
the 99th Composite Service Support Battalion and the 3rd 
Brigade, 9th Infantry Division, dated from November 1969 to 
July 1970; Daily Staff Journals for the 99th Composite 
Service Support Battalion, dated from April 4th to 15th, 1970; 
and Military Pay Vouchers, dated from February 1970 to August 
1970.  The record also shows that the veteran's 
representative obtained and filed with VA the following 
records from the units the veteran claimed he was assigned to 
while in the Republic of Vietnam: Lineage and Honors of the 
99th Support Battalion and Operational Reports-Lessons 
Learned for the 2nd Battalion, 47th Infantry, dated from June 
1970 and July 1970.  The record also includes a November 1999 
letter from the representative in which it was reported that 
he talked with three of the officers listed on a roaster for 
key personnel in the May 1970 Operational Reports-Lessons 
Learned for the 2nd Battalion, 47th Infantry as well as a 
September 2000 printout from the Vietnam Casualty Database 
and an October 2003 Vietnam Casualty Detail Report. 

VA further requested from the veteran additional details 
regarding his stressors when the evidence available to VA 
could not be verified by the above agencies.  See, e.g. RO 
letters to the veteran dated in March 1998, November 2002, 
February 2003, and May 2003.  The veteran and/or his 
representative, however, thereafter responded with statements 
containing no greater specificity regarding in service events 
than previously provided.  Alternatively, the veteran 
reported that no further details were available.  See, e.g. a 
March 1999 attorney letter; a March 2003 statement in support 
of claim; and a June 2003 attorney letter.

The veteran was advised what evidence VA had requested as 
well as notified what evidence had been requested, received, 
and not received.  See VA letters dated in the November 2002, 
February 2003, and November 2003; statement of the case 
issued in September 1989; supplemental statements of the case 
issued in March 1992, February 1994, May 1994, September 
1999, December 1999, and March 2004; and Board remands dated 
in February 1998 and February 2001.  

Accordingly, the Board finds that all available and 
identified medical and stressor development records have been 
obtained.  VA has also met its duty in notifying the 
appellant of which records were not obtainable because they 
did not exist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's 
duty to assist has been fulfilled. 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed.Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it does not require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985). 



The Claim

The veteran contends that he has PTSD due to stressful events 
he experienced while serving in the Republic of Vietnam from 
December 1969 to November 1970.  In support of his claim he 
and his representative provided written statements, as well 
as personal hearing testimony.  These reveal that the veteran 
alleges the following in-service stressors:

1.) Personally identifying [redacted] 
[redacted], at a U.S. Navy river boat base 
possibly located at Khanh Hoa, Vietnam 
and near "BC Island."  Mr. [redacted] 
reportedly had shot himself in the head 
and was so mutilated he could only be 
identified by a tattoo on his arm.

2.)  In April 1970, while assigned to the 
528th Light Maintenance Company, he 
reportedly was attacked by rocket 
propelled grenades while driving in a 
convoy between U.S. bases on "Route 1."  

3)  Firing an M-60 machinegun during an 
enemy attack on "Shaky Hill" inside 
Cambodia during the Cambodian Invasion.

4)  Learning that a fellow soldier who 
previously was assigned to the 99th 
Composite Service Support Battalion, had 
set himself on fire with a can of sterno 
in order to leave the combat area after 
being reassigned to the 1st Cavalry 
Division during the Cambodian Invasion.

5.)  At times between December 1969 and 
November 1970 he was fired on by the 
enemy while traveling by jeep or 
helicopter between U. S. firebases in 
Vietnam.

6.)  At times between December 1969 and 
November 1970 experiencing more than 10 
mortar attacks while working at bases in 
"Binh Phuoc" and "Plei Herel."  
(phonetic spelling)

7.)  At times between December 1969 and 
November 1970 witnessing the death of 
enemy soldiers during an attack on a U.S. 
firebase.

8.)  At times between December 1969 and 
November 1970 helping repel a Viet Cong 
attack on a South Vietnamese village one 
half mile from a U. S. Navy river boat 
base possibly located at Khanh Hoa, 
Vietnam and near "BC Island."  

9.)  At times between December 1969 and 
November 1970 witnessing the death and 
wounding of civilian Vietnamese.

10.)  At times between December 1969 and 
November 1970 learning that former unit 
members of the 99th Composite Service 
Support Battalion, with the last names of 
"[redacted]" and "[redacted]," had been killed 
after they had volunteered to change 
their military occupational specialty to 
helicopter door gunner.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

The criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999.  These changes 
were effective March 7, 1997, i.e., after the veteran filed 
his April 1989 claim.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  The provisions 
of 38 C.F.R. § 4.125(a) (2003) in turn require that a 
diagnosis of a mental disorder conform to the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

The veteran was provided notice of the change in law in a 
recent supplemental statement of the case.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 19.9, 19.29, 19.31 
(2003).  The Board finds that neither the old nor the new 
provisions are more favorable to the appellant's claim.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the appellant's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board examines whether the record contains 
proof that the veteran engaged in combat with the enemy.  In 
this regard, the veteran has filed statements to the RO in 
support of his claim that he engaged in combat with the 
enemy.  He has also offered his personal and his spouse's 
testimony, the substance of which is outlined above, as well 
as an undated document entitled "Certificate of Combat 
Service."  

The "Certificate of Combat Service" states that the veteran 
"served with the 3d Brigade, 9th Infantry Division in Armed 
Conflict Against Insurgent Forces in the Republic of 
Vietnam."  The document is signed by a U.S. Army Colonel who 
was assigned to the Infantry Branch of the Army.

The "Certificate of Combat Service" is not the equivalent 
of the Combat Infantryman's Badge.  While the appellant 
served as an armament maintenance man, and while he received 
the usual decorations awarded to veterans who served in 
Vietnam, his DD-214 does not reflect any evidence that the 
appellant engaged in combat with the enemy as that term is 
defined by VAOPGCPREC 12-99; 65 Fed. Reg. 6257(2000).  
Moreover, while the appellant claims that this certificate 
was accompanied by a Combat Infantryman's Badge (CIB) replies 
from NPRC, PERSOM, DFAS, and RPC indicated that there was no 
evidence that he had ever received a CIB.  Indeed, an April 
2002 letter from the Army Military Awards Branch reported 
that the appellant did not meet the criteria to be awarded 
the CIB because of his military occupational specialty.

Nevertheless, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  Here, while some service records do not show that 
the veteran engaged in combat with the enemy, the appellant 
has submitted a "Certificate of Combat Service."  Since the 
appellant was not an infantryman, since he was not a member 
of the special forces, since he was not wounded in-service, 
and since he was not decorated for valor, this certificate 
is, in all likelihood, one of the few official means by which 
the appellant could officially show that he personally served 
in combat.  It is well to note that there is no CIB 
equivalent for soldiers who served in armament maintenance  
Further, it is well to note that there is no indication that 
this document is anything other than authentic.  Finally, a 
May 1970 operational report of the 99th Composite Support 
Battalion reveals that the appellant's unit was part of the 
3rd Brigade, 9th Infantry, i.e., the unit which issued the 
certificate to appellant.  While there are serious questions 
concerning the veracity of other claimed stressors, the fact 
remains that an official Army document shows that the 
appellant served in combat.  As such, the veteran is found to 
have served in combat.  Suozzi v. Brown, 10 Vet. App. 307 
(1997) (corroboration of every detail is not required to 
satisfy the § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred).  

As the veteran served in combat, and as the medical evidence 
of record is replete with voluminous diagnoses of post 
traumatic stress disorder due to the appellant's service in 
Vietnam, service connection for PTSD is warranted.

The benefit sought on appeal is granted.


ORDER

Service connection for PTSD is granted. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



